Citation Nr: 1425799	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2012, the claims were remanded by the Board for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's diagnosed low back strain with lumbar arthritis and disc disease at L4-5 is as likely as not related to his military service.

2.  The Veteran's disc disease at C5-6 and C6-7 is as likely as not related to his military service.

3.  The Veteran's right shoulder strain with arthritis is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  Low back strain with lumbar arthritis and disc disease at L4-5 is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2013).

2.  Degenerative disc disease at C5-6 and C6-7 is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  A right shoulder strain with arthritis is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has disabilities of the low back, neck, and right shoulder that were incurred during his military service.  See, e.g., the VA Form 9 dated in June 2008.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed low back, neck, and right shoulder disabilities are attributable to his active duty service.

The Board recognizes that the Veteran has alternatively asserted entitlement to service connection for low back, neck, and right shoulder disabilities as secondary to the service-connected residuals of shell fragment wound to the right flank.  See the Veteran's statement dated in September 2006.  However, as the Board finds sufficient evidence of service connection on a direct basis, the Veteran's contentions of secondary service connection need not be discussed.

The Veteran's service treatment records (STRs) show that he was treated for a superficial shell fragment wound of the right flank in June 1969.  His March 1970 service separation examination did not document any abnormalities with respect to his low back, neck, or right shoulder.

A VA examination conducted in May 1970 documented the Veteran's complaints of "an aching in the low mid-lumbar area."  The examiner further noted, "I have a feeling this is simply a chronic lumbar strain and has nothing to do with his shrapnel wounds."

VA treatment records dated in June 2002 documented the Veteran's complaints of neck pain with a past history of questionable intervertebral disc disease; a previous back injury was also indicated at that time.  A VA treatment record dated in August 2002 shows a then-recent diagnosis of cervical radiculopathy and further noted that the Veteran was taking pain pills for neck and shoulder pain.  Private treatment records dated in August 2002 show that the Veteran "state[d] that he ha[d] had some component of neck pain for a long time."  The Veteran's complaints of low back pain were documented in VA treatment records dated in June 2008 and October 2008.  The June 2008 treatment record also noted a complaint of right shoulder pain.

Pursuant to the May 2012 Board remand, the Veteran was afforded a VA examination in June 2012 as to his low back, neck, and right shoulder.  The examiner documented diagnoses of moderate osteoarthritis and degenerative disc disease of the lumbar spine, degenerative disc changes of the cervical spine, and osteoarthritis of the right shoulder.  With respect to the question of medical nexus, the examiner noted that the Veteran's report that he experienced back and neck pain while carrying his weapon and equipment in the Republic of Vietnam.  The examiner then concluded with respect to both the low back and neck disability claims, "[t]he claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that "[t]he Veteran has specific memories of having back and neck strain during military service, including the amount of weight he was asked to carry being reduced because of this injury."  He then opined, "[e]xposure to injuries and mechanical stress on the back is thought to increase the incidence of degenerative changes of the lumbar spine."  The examiner continued, "[b]ased on this, his current cervical and lumbar spine conditions are more likely than not (greater than 50/50 probability) due to injury during military service."

Similarly, as to the right shoulder claim, the examiner concluded that "[t]he claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  He opined, "[t]he Veteran has specific memories of injuring his shoulder after he was shot and rolled down a hill during military service (this wound is described in his claims file)."  The examiner continued, "[p]revious joint injury or mechanical stress is felt to predispose to the development of degenerative joint disease."  He further explained, "[h]is clinical course and radiographic findings are most likely explained by exposure to mechanical stress during military service leading to degenerative joint disease."

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the low back, neck, and right shoulder disabilities are a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for disabilities of low back, neck, and right shoulder.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a low back strain with lumbar arthritis and degenerative disc disease at L4-5 is granted.

Entitlement to service connection for degenerative disc disease at C5-6 and C6-7 is granted.

Entitlement to service connection for a right shoulder strain with arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


